United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3190
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Guy Marshall Tarrents,                   * District of Minnesota.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                         *
                                    ___________

                              Submitted: May 5, 2004

                                   Filed: May 10, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Following sentencing upon his conditional guilty plea to bank robbery, Guy
Marshall Tarrents challenges the district court’s1 denial of both his motion to suppress
and his motion for a downward departure based on his diminished mental capacity.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       Having carefully reviewed the record, we conclude the district court properly
denied Tarrents’s motion to suppress. See United States v. James, 353 F.3d 606, 612
(8th Cir. 2003) (standard of review). Tarrents’s van matched the description of the
getaway van a state trooper had received from the dispatcher; the trooper observed
Tarrents’s van a few miles from the bank less than thirty minutes after the robbery;
and Tarrents attempted to flee after being ordered by a deputy sheriff to exit the van.
See Terry v. Ohio, 392 U.S. 1, 30 (1968); United States v. Jackson, 175 F.3d 600,
601-02 (8th Cir. 1999) (per curiam) (defendant’s attempt to flee police is factor in
creating reasonable suspicion); United States v. Juvenile TK, 134 F.3d 899, 901-04
(8th Cir. 1998) (upholding Terry stop where officers had stopped gray vehicle they
saw less than 2 blocks from scene of robbery and within 5 minutes after receiving
dispatch that robber had fled in “gray vehicle”).

        As to Tarrents’s departure motion, the district court's comments that "the facts
of this case do not meet the standards for a departure" indicate that the court believed
it had authority to depart downward under USSG § 5K2.13, but declined to do so.
United States v. Bieri, 21 F.3d 811, 817-18 (8th Cir. 1994) (district court’s statement
that it had no authority to depart “under the facts of this case” indicated exercise of
discretion not to depart). Where the district court assumes that it has authority to
depart, its discretionary decision not to depart is unreviewable. See United States v.
Goodson, 165 F.3d 610, 615 (8th Cir. 1999).

      Accordingly, we affirm.
                     ______________________________




                                          -2-